     Case 2:20-cv-00472-JCB Document 35 Filed 03/08/21 PageID.156 Page 1 of 8
                                                                                    FILED
                                                                             2021 MAR 8 PM 12:54
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT


                         IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


    HAWLEY MCKINNEY,                                       MEMORANDUM DECISION
                                                               AND ORDER
                  Plaintiff,

    v.                                                      Case No. 2:20-cv-00472-JCB

    RIGHT AT HOME IN-HOME CARE &
    ASSISTANCE [RAH], et al.,

                  Defendants.                           Magistrate Judge Jared C. Bennett


         Under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, all parties in this case have consented to

Magistrate Judge Jared C. Bennett conducting all proceedings, including entry of final

judgment. 1 Before the court is Defendants Right at Home In-Home Care & Assistance (“RAH”)

and Frank Barton’s (“Mr. Barton”) (collectively, “Defendants”) motion to dismiss.2 The court

has carefully reviewed the written memoranda submitted by the parties. Under DUCivR 7-1(f),

the court concludes that oral argument is not necessary and, therefore, decides the motion on the

written memoranda. Based upon the analysis set forth below, the court grants Defendants’

motion and dismisses Plaintiff Hawley McKinney’s (“Ms. McKinney”) cause of action for

“Intentional and Expected Infliction of Physical and Mental Harm” with prejudice.




1
    ECF No. 14.
2
    ECF No. 30.
     Case 2:20-cv-00472-JCB Document 35 Filed 03/08/21 PageID.157 Page 2 of 8




                                           BACKGROUND

           On July 1, 2020, Ms. McKinney filed her original complaint in this action. 3 In that

complaint, Ms. McKinney asserted a cause of action against both RAH and Mr. Barton for sexual

discrimination and sexual harassment under Title VII. 4 Ms. McKinney also asserted a second

cause of action for “Intentional and Expected Infliction of Physical and Mental Harm,” which

was intended to apply if Title VII did not. 5

           On September 28, 2020, Defendants moved to dismiss Ms. McKinney’s original

complaint. 6 The court held oral argument on Defendants’ motion on November 3, 2020. 7 After

carefully considering the parties’ written submissions and arguments from the hearing, the court

issued a Memorandum Decision and Order granting Defendants’ motion on December 7, 2020. 8

The court concluded that Ms. McKinney’s Title VII claim against Mr. Barton was redundant and

unnecessary because she also asserted a Title VII claim against RAH. 9 Therefore, the court

dismissed Ms. McKinney’s Title VII claim against Mr. Barton with prejudice. 10 The court also

concluded that Ms. McKinney’s second cause of action failed to state a claim upon which relief


3
    ECF No. 3.
4
    Id. at ¶¶ 20-24.
5
    Id. at ¶¶ 25-30.
6
    ECF No. 7.
7
    ECF No. 18.
8
    ECF No. 21.
9
    Id. at 6-8.
10
     Id.

                                                    2
     Case 2:20-cv-00472-JCB Document 35 Filed 03/08/21 PageID.158 Page 3 of 8




can be granted because, as pleaded, it did not identify a legally recognized claim under Utah law,

show that Utah law would recognize such a claim, or allege sufficient facts to satisfy the

elements of such a claim. 11 Accordingly, the court dismissed Ms. McKinney’s second cause of

action with leave to amend as to that cause of action only. 12 The court indicated that any

amendment to Ms. McKinney’s second cause of action was required to be filed on or before

December 31, 2020 and comply with the minimum pleading standards the court identified in the

Memorandum Decision and Order. 13

           Ms. McKinney filed an amended complaint on December 29, 2020. 14 The factual

allegations in that amended complaint are substantively identical to those set forth in Ms.

McKinney’s original complaint. 15 Ms. McKinney asserts a Title VII claim against RAH 16 and,

as she did in her original complaint, an alternative claim for “Intentional and Expected Infliction

of Physical and Mental Harm.” 17 Ms. McKinney’s amended second cause of action is based

upon the same factual allegations supporting the second cause of action in her original



11
     Id. at 8-10.
12
     Id.
13
     Id. at 10.
14
     ECF No. 26.
15
  The court recited a detailed factual background in its December 7, 2020 Memorandum
Decision and Order. ECF No. 21 at 2-5. Given that the factual allegations from Ms.
McKinney’s original complaint and amended complaint are substantively identical, the court will
not repeat that factual background but instead incorporates it here by reference.
16
     ECF No. 26 at ¶¶ 20-24.
17
     Id. at ¶¶ 25-37.

                                                 3
     Case 2:20-cv-00472-JCB Document 35 Filed 03/08/21 PageID.159 Page 4 of 8




complaint. The amendments to the second claim focus on an exception to the preemption of

workplace injury claims under the Utah Workers’ Compensation Act. Ms. McKinney cites to

Helf v. Chevron U.S.A., Inc. 18 for the proposition that workplace injury claims based on

intentional misconduct are not preempted. 19 After setting forth that principle, Ms. McKinney

asserts that she has alleged sufficient facts for her amended second cause of action to survive, as

long as those facts “allege an intentional injury by showing that the injury was expected to

occur.” 20 Ms. McKinney then essentially contends, as her counsel did at oral argument on

Defendants’ first motion to dismiss, that her amended claim lies somewhere between a claim

based on negligence and a claim based on intentional misconduct. Specifically, Ms. McKinney

asserts “that the continuum of mental intent from ‘careless’ to ‘maliciously intentional’ would

place an employer who expects that certain harms will occur to its employees, as acting

negligently but still with sufficient mental intent to survive the preclusive” effect of the Utah

Workers’ Compensation Act. 21 Finally, Ms. McKinney requests that, if her amended second

cause of action is dismissed, she be allowed to amend her complaint again to assert a claim for

“negligent infliction of emotional harm against her.” 22




18
     2009 UT 11, 203 P.3d 962.
19
     ECF No. 26 at ¶¶ 32-33.
20
     Id. at ¶ 35.
21
     Id. at ¶ 37.
22
     Id.

                                                  4
     Case 2:20-cv-00472-JCB Document 35 Filed 03/08/21 PageID.160 Page 5 of 8




          Defendants now move to dismiss Ms. McKinney’s amended second cause of action. 23

Defendants contend that Ms. McKinney’s reboot of her second cause of action does not fix the

problems for which the court dismissed it the first time, and, therefore, it should be dismissed

with prejudice. The court agrees.

                                       LEGAL STANDARDS

          To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on its

face.’” 24 A court should “assume the factual allegations are true and ask whether it is plausible

that the plaintiff is entitled to relief.” 25 “The court’s function on a Rule 12(b)(6) motion is not to

weigh potential evidence that the parties might present at trial, but to assess whether the

plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be

granted.” 26 Thus, “the complaint must give the court reason to believe that this plaintiff has

reasonable likelihood of mustering factual support for these claims.” 27

                                              ANALYSIS

          Based upon the following analysis, the court concludes that: (1) Ms. McKinney’s

amended second cause of action fails to state a claim upon which relief can be granted, and


23
     ECF No. 30.
24
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)).
25
     Gallagher v. Shelton, 587 F.3d 1063, 1068 (10th Cir. 2009).
26
     Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
27
  Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis
omitted).

                                                    5
     Case 2:20-cv-00472-JCB Document 35 Filed 03/08/21 PageID.161 Page 6 of 8




(2) providing her with leave to amend that cause of action again would be futile. Therefore, the

court grants Defendants’ motion to dismiss and dismisses Ms. McKinney’s second cause of

action with prejudice.

I.       Ms. McKinney’s Amended Second Cause of Action Fails to State a Claim Upon
         Which Relief Can Be Granted.

         In its December 7, 2020 Memorandum Decision and Order, the court provided clear

guidance on the minimum pleading standards under Fed. R. Civ. P. 8 and 12. 28 Notwithstanding

that guidance, Ms. McKinney’s amended second cause of action again fails to plead a recognized

claim under Utah law. Indeed, Ms. McKinney does not identify a specific cause of action under

Utah law, set forth the elements of any cause of action under Utah law, provide the elements of a

cause of action that the Utah Supreme Court would recognize, or indicate how the facts she

alleges meet any elements of such a cause of action. 29 Instead, she again asserts that her claim is

based on neither negligence nor intentional misconduct but exists somewhere on the

“continuum” between those two theories. The “continuum” cause of action does not exist in

Utah or, as far as the court can tell, anywhere else. Because Ms. McKinney’s amended second

cause of action fails to state a viable legal cause of action or facts that, if accepted as true, would

plausibly establish such a claim, it must be dismissed under Rule 12(b)(6). Therefore, the court

grants Defendants’ motion and dismisses that cause of action.




28
     ECF No. 21 at 8-9.
29
  In her response to Defendants’ motion to dismiss, Ms. McKinney recites the elements under
Utah law for civil assault and intentional infliction of emotional distress. ECF No. 31 at 6.
However, those claims and their elements are not included in her amended complaint. Thus, the
court declines to consider whether either of those causes of action would be viable here.

                                                   6
     Case 2:20-cv-00472-JCB Document 35 Filed 03/08/21 PageID.162 Page 7 of 8




II.       It Would Be Futile to Provide Ms. McKinney With Another Opportunity to Amend
          Her Second Cause of Action.

          As noted above, Ms. McKinney requests that, if her second cause of action is dismissed,

she be allowed to amend her complaint again to assert a claim for “negligent infliction of

emotional harm against her.” 30 Because providing Ms. McKinney with another opportunity to

amend her second cause of action would be futile, the court denies her request and dismisses that

cause of action with prejudice.

          Under Fed. R. Civ. P. 15(a)(2), “[t]he court should freely give leave” to amend pleadings

“when justice so requires.” 31 However, even under the liberal standard for amending pleadings,

“the district court may deny leave to amend where amendment would be futile. A proposed

amendment is futile if the complaint, as amended, would be subject to dismissal.” 32 “Thus, in

evaluating a proposed amendment for futility, the court must apply the same standard it would

apply in evaluating a Rule 12(b)(6) motion to dismiss the proposed amended complaint.” 33

          As the court noted in its December 7, 2020 Memorandum Decision and Order,

Defendants previously and correctly argued that if Ms. McKinney’s second cause of action were

based upon a theory of negligence, it would be barred by the Utah Workers’ Compensation Act. 34


30
     ECF No. 26 at ¶ 37.
31
     Fed. R. Civ. P. 15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182 (1962).
32
     Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004) (quotations and citation omitted)
33
  Golden v. Mentor Capital, Inc., No. 2:15-CV-176-JNP-BCW, 2015 WL 13631247, at *1 (D.
Utah Sept. 29, 2015) (citing Bradley, 379 F.3d at 901).
34
  Utah Code Ann. § 34A-2-105(1); Gunderson v. May Dep’t Stores Co., 955 P.2d 346, 352 (Utah
Ct. App. 1998) (stating that “[i]t is well established under Utah law that the exclusive remedy
provision of the [Utah] Workers’ Compensation Act stands as a total bar to negligence suits


                                                  7
     Case 2:20-cv-00472-JCB Document 35 Filed 03/08/21 PageID.163 Page 8 of 8




Therefore, it would be futile to provide Ms. McKinney with leave to assert such a claim.

Accordingly, the court denies Ms. McKinney’s request and dismisses her second cause of action

with prejudice.

                                    CONCLUSION AND ORDER

         Based upon the foregoing, IT IS HEREBY ORDERED:

         1.        Defendants’ motion to dismiss 35 is GRANTED.

         2.        Ms. McKinney’s cause of action for “Intentional and Expected Infliction of

                   Physical and Mental Harm” is DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED.

         DATED March 8, 2021.

                                                BY THE COURT:




                                                JARED C. BENNETT
                                                United States Magistrate Judge




against covered employers” and holding that the Utah Workers’ Compensation Act barred the
plaintiff’s claim for negligent infliction of emotional distress); see also Mounteer v. Utah Power
& Light Co., 823 P.2d 1055, 1059 (Utah 1991) (providing that a claim for negligent infliction of
emotion distress claim “would clearly come within the purview of the [Utah] Workers’
Compensation Act”).
35
     ECF No. 30.

                                                   8
